Citation Nr: 9928655	
Decision Date: 09/12/99    Archive Date: 10/12/99

DOCKET NO.  94-30 621	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA)
Regional Office (RO) in Louisville, Kentucky



THE ISSUE

Whether the injuries sustained by the veteran in a July 28, 
1990, motorcycle accident were the result of his own willful 
misconduct. 



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel



INTRODUCTION

The veteran had active service from February 1987 to July 
1991.  
 
This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 1992 Administrative Decision by the 
RO that denied VA benefits for injuries sustained in a July 
28, 1990, motorcycle accident in service.  

A hearing was held before this Member of the Board sitting at 
the RO in Louisville, Kentucky in September 1993.  

The Board remanded the case in April 1996 for additional 
development.  



REMAND

The veteran's claim is well grounded within the meaning of 38 
U.S.C.A. § 5107(a).  

Generally, VA compensation may be paid for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or for aggravation of a preexisting 
injury or disease in the line of duty, in active military 
service.  38 U.S.C.A. §§ 1110, 1131.  

In the line of duty" means an injury or disease incurred or 
aggravated during a period of active military, naval, or air 
service unless such injury or disease was the result of the 
veteran's own willful misconduct or, for claims filed after 
October 31, 1990, as in this case, was a result of his or her 
abuse of alcohol or drugs.  An injury or disease having an 
onset in service will be presumed to have been incurred in 
the line of duty unless the preponderance of the evidence 
establishes that it was due to willful misconduct.  38 
U.S.C.A § 105.  

A service department finding that injury, disease or death 
occurred in line of duty will be binding on the VA unless it 
is patently inconsistent with the requirements of laws 
administered by VA.  38 C.F.R. § 3.1(m).  

The evidence of record shows that, on July 28, 1990, during 
service, the veteran was involved in a motorcycle accident in 
Virginia and sustained a fracture of L1, with resulting 
below-the-waist paraplegia.  

A Department of the Navy investigation of the incident was 
conducted.  The Department of the Navy Report found that the 
veteran was considered to have been a safe and competent 
motorcyclist, was illegally operating his motorcycle at the 
time of the accident and was legally intoxicated.  The Navy 
Investigation Report concluded that the veteran's injuries 
were the result of his own misconduct and were not incurred 
in the line of duty.  

The record contains an unsigned, partially-completed Injury 
Report from the Office of the Judge Advocate General of the 
Department of the Navy which stated that "[t]he general 
court martial authority has determined that the member's 
injuries were incurred in the line of duty and not due to the 
member[']s own misconduct."  In addition, the Board notes 
that the veteran was transferred to the temporary disability 
retired list in July 1991.  

Given the documents of record, it is unclear to the Board as 
to the final conclusion of the Department of the Navy 
regarding whether the veteran's injuries were due to his own 
misconduct.  Therefore, the RO again should attempt to obtain 
additional records from the Navy to resolve this question.  
In addition, if the Navy determined that the injury was not 
the result of the veteran's own misconduct, the RO must 
consider whether that determination was patently inconsistent 
with the requirements of laws administered by VA.  See 
38 C.F.R. § 3.1(m).  

Under the circumstances in this case, further development and 
assistance are required.  Thus, this case is REMANDED to the 
RO for the following actions:

1.  The RO should request the veteran's 
complete service personnel/administrative 
records, particularly any reports from 
the Office of the Judge Advocate General 
of the Department of the Navy in order to 
the determine whether his injuries 
suffered on July 28, 1990 were considered 
to have been incurred in the line of 
duty.  

2.  The RO should readjudicate the 
veteran's claim regarding whether the 
injuries sustained by the veteran in a 
July 28, 1990, motorcycle accident were 
the result of his own willful misconduct.  
If the final determination of the 
Department of the Navy was that his 
injuries were incurred in the line of 
duty, then appropriate consideration 
should be given to 38 C.F.R. § 3.1(m).  
After review by the RO, if any decision 
remains adverse to the veteran, a 
supplemental statement of the case should 
be issued to the veteran and his 
representative.  They should be given an 
opportunity to respond thereto.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



		
	STEPHEN L. WILKINS 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).  












